
	
		II
		111th CONGRESS
		2d Session
		S. 3537
		IN THE SENATE OF THE UNITED STATES
		
			June 24, 2010
			Mr. Udall of Colorado
			 (for himself, Mr. Bennett,
			 Mr. Bennet, and Mr. Hatch) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Energy and Natural Resources
		
		A BILL
		To provide for certain land exchanges in Gunnison County,
		  Colorado, and Uintah County, Utah.
	
	
		1.Short titleThis Act may be cited as the
			 Central Rockies Land Exchange and
			 National Park System Enhancement Act of 2010.
		2.PurposesThe purposes of this Act are—
			(1)to authorize,
			 direct, expedite, and facilitate two land exchanges in central Colorado and
			 eastern Utah;
			(2)to enhance the
			 National Park System by National Park Service acquisition of important lands in
			 Colorado and Utah;
			(3)to protect the
			 open space and natural values of certain lands conveyed out of Federal
			 ownership through a permanent conservation easement; and
			(4)to provide for
			 improved public access to certain lands in Gunnison County, Colorado.
			3.DefinitionsIn this Act:
			(1)Bear
			 ranchThe term Bear Ranch means the Bear Ranch, LLC,
			 a Colorado Limited Liability Corporation.
			(2)Darien
			 ranchThe term Darien Ranch means the ranch operated
			 by Larry and Dana Darien of 2880 County Road 3, Marble, Colorado.
			(3)Federal
			 landThe term Federal land means the land or
			 right-of-way to be conveyed by the United States in the land exchanges under
			 this Act.
			(4)Non-federal
			 landThe term non-Federal land means land to be
			 conveyed to the United States in the land exchanges under this Act.
			(5)Secretary
			 concernedThe term Secretary concerned means the
			 Secretary of the Interior or Secretary of Agriculture, as appropriate.
			4.Bear Ranch and
			 Department of the Interior Land Exchange, Gunnison County, Colorado, and Uintah
			 County, Utah
			(a)Land exchange
			 requiredIf the Bear Ranch offers to convey to the Secretary of
			 the Interior all right, title, and interest of the Bear Ranch in and to the
			 non-Federal parcels identified in subsection (b) for inclusion in the National
			 Park System—
				(1)the Secretary of
			 the Interior shall accept the offer; and
				(2)the Secretary of the Interior and
			 Agriculture shall simultaneously convey to the Bear Ranch all right, title, and
			 interest of the United States in and to approximately 1,846 acres of Federal
			 land under the jurisdiction of the Bureau of Land Management or the United
			 States Forest Service, as applicable, comprising separate land parcels, as
			 generally depicted and numbered on a map entitled Central Rockies Land
			 Exchange—Federal Parcels 1–6—Bear Ranch and dated February 2010.
				(b)Non-Federal land
			 describedThe non-Federal land to be conveyed under this section
			 consists of—
				(1)approximately 911
			 acres of land within the Curecanti National Recreation Area in Gunnison County,
			 Colorado, and generally depicted on the map entitled Central Rockies
			 Land Exchange—Non-Federal parcel—Sapinero Mesa and dated February 2010;
			 and
				(2)approximately 80 acres of land within
			 Dinosaur National Monument in Uintah County, Utah, and generally depicted on a
			 map entitled Central Rockies Land Exchange—Non-Federal parcel—Orchid
			 Draw and dated February 2010.
				(c)Land
			 titleTitle to the non-Federal land conveyed to the Secretary of
			 the Interior under this section shall be acceptable to the Secretary and shall
			 conform to the title approval standards of the Attorney General of the United
			 States applicable to land acquisitions by the Federal Government.
			5.Darien Ranch and
			 Forest Service Land Exchange, Gunnison County, Colorado
			(a)Land exchange
			 requiredIf the Darien Ranch
			 offers to convey all right, title, and interest of the Darien Ranch in and to
			 the approximately 0.42 acres of non-Federal land in Gunnison County, Colorado,
			 as generally depicted on the map entitled Central Rockies Land
			 Exchange—Non-Federal parcel—Lily Lake Trailhead and dated February
			 2010, the Secretary of Agriculture shall—
				(1)accept the offer;
			 and
				(2)upon receipt of the non-Federal land,
			 simultaneously convey to the Darien Ranch a permanent right-of-way no more than
			 200 feet in width for a water intake on Rapid Creek and water pipeline (and
			 access to such water intake and pipeline) generally running along an existing
			 irrigation ditch from Rapid Creek to private land on the route generally
			 depicted on a map entitled Central Rockies Land Exchange—Darien Ranch
			 Right-of-Way and dated February 2010.
				(b)Land
			 titleTitle to the non-Federal land conveyed to the Secretary of
			 Agriculture under this section shall be acceptable to the Secretary and shall
			 conform to the title approval standards of the Attorney General of the United
			 States applicable to land acquisitions by the Federal Government.
			6.Equal value
			 exchange and appraisals
			(a)Equal value
			 exchange
				(1)In
			 generalThe values of the Federal and non-Federal land in each
			 separate land exchange under this Act shall be equal. If the values are not
			 equal in one or both of the land exchanges, the values of the Federal and
			 non-Federal land at issue shall be equalized in the manner provided by this
			 subsection.
				(2)Surplus of
			 federal land valueIf the final appraised value of the Federal
			 land in a land exchange under this Act exceeds the final appraised value of the
			 non-Federal land in that exchange, the non-Federal party in that exchange shall
			 make a cash equalization payment to the Secretary concerned as necessary to
			 achieve equal value, including, if necessary, an amount in excess of that
			 authorized pursuant to section 206(b) of the Federal Land Policy and Management
			 Act of 1976 (43 U.S.C. 1716(b)).
				(3)Surplus of
			 non-federal land valueIf the final appraised value of the
			 non-Federal land in a land exchange under this Act exceeds the final appraised
			 value of the Federal land in that exchange—
					(A)the United States
			 shall not make a cash equalization payment to the non-Federal party in that
			 exchange; and
					(B)the surplus value
			 of the non-Federal land shall be considered a donation by the non-Federal party
			 in that exchange to the United States.
					(b)Use of cash
			 equalization payment
				(1)Department of
			 the interiorAny cash equalization payment received by the
			 Secretary of the Interior under subsection (a) shall be deposited in the
			 Federal Land Disposal Account established pursuant to the Federal Land
			 Transaction Facilitation Act (43 U.S.C. 2301 et seq.) and shall be available
			 for use by the Bureau of Land Management, without further appropriation, for
			 the acquisition of lands or interests in land from willing sellers in Gunnison
			 County, Colorado, or lands within the area managed by the Uncompahgre Field
			 Office of the Bureau of Land Management.
				(2)Forest
			 serviceAny cash equalization payment received by the Secretary
			 of Agriculture under subsection (a) shall be deposited in the fund established
			 by Public Law 90–171 (commonly known as the Sisk Act; 16 U.S.C. 484a).
				(c)Appraisals
				(1)Performance
			 standardsThe values of the lands to be exchanged shall be
			 determined by the Secretary concerned through concurrent appraisals performed
			 in accordance with—
					(A)the Uniform
			 Appraisal Standards for Federal Land Acquisitions;
					(B)the Uniform
			 Standards of Professional Appraisal Practice (USPAP); and
					(C)appraisal
			 instructions issued by the Secretary concerned.
					(2)Appraiser
			 selectionThe appraisals shall be performed by an appraiser
			 mutually agreed to by the Secretary concerned and the Bear Ranch or Darien
			 Ranch, as applicable.
				(3)Availability to
			 publicAfter reviewing and approving the appraisals, but before
			 consummating an exchange, the Secretary concerned shall make a summary of the
			 appraisals available for public review.
				(4)Appraisal
			 exclusionThe appraisal of the Federal land parcels under this
			 Act shall not reflect any diminution in value due to the conservation easement
			 requirements of section 7(a), which conservation easement shall be considered a
			 donation for all purposes of law.
				(5)Appraisal of
			 parcelIf the Secretary of the Interior and Secretary of
			 Agriculture determine it appropriate, the Secretary of the Interior may
			 determine the value of Federal Parcel 6—Bear Ranch, as identified on the map
			 referenced in subsection 4(a).
				7.Miscellaneous
			 provisions
			(a)Conservation
			 easementsAs a condition of the land exchange under section 4,
			 and before consummating the exchange, the Bear Ranch shall deliver to the
			 Secretary an executed document granting a permanent conservation easement on
			 Federal Parcels 1–5, Bear Ranch, as identified on the map referenced in section
			 4(a) to a qualified unit of government or organization as specified in section
			 170(h) of the Internal Revenue Code of 1986. The conservation easement shall
			 limit future use of the Federal land parcels to agricultural, recreational,
			 open space, and wildlife conservation purposes.
			(b)Withdrawal
			 provisions
				(1)WithdrawalWithout
			 further action by the Secretary concerned, lands acquired by the United States
			 under this Act shall be permanently withdrawn from all forms of appropriation
			 and disposal under the public land laws (including the mining and mineral
			 leasing laws) and the Geothermal Steam Act of 1930 (30 U.S.C. 1001 et
			 seq.).
				(2)Withdrawal
			 revocationAny public land order that withdraws the Federal lands
			 from appropriation or disposal under a public land law shall be revoked to the
			 extent necessary to permit disposal of the Federal land parcels in the
			 exchanges under this Act.
				(3)Withdrawal of
			 federal landAll Federal land to be exchanged under this Act, if
			 not already withdrawn or segregated from appropriation or disposal under the
			 public land laws upon enactment of this Act, is hereby so withdrawn, subject to
			 valid existing rights, until—
					(A)the date of
			 conveyance of the Federal land to the Bear Ranch or Darien Ranch, as
			 applicable; or
					(B)such time as the
			 Secretary concerned and the non-Federal party may determine not to proceed with
			 the exchange concerned.
					(c)Postexchange
			 land management
				(1)Department of
			 the interiorLand acquired by the Secretary of the Interior under
			 section 4 shall become part of the Curecanti National Recreation Area or
			 Dinosaur National Monument, as applicable, and shall be managed by the National
			 Park Service in accordance with the laws, rules, and regulations applicable to
			 the unit.
				(2)Forest
			 serviceLand acquired by the Secretary of Agriculture under
			 section 5 shall become part of the unit of the National Forest System within
			 which the land is located and shall be administered in accordance with the
			 laws, rules, and regulations applicable to the National Forest System. For
			 purposes of section 7 of the Land and Water Conservation Fund Act of 1965 (16
			 U.S.C. 460l–9), the boundaries of the unit of the National Forest System in
			 which the land is located shall be deemed to be the boundaries of that unit as
			 of January 1, 1965.
				(d)Bear ranch area
			 access
				(1)Travel
			 management planNot later
			 than 3 years after consummating the land exchange under section 4, the
			 Secretary concerned shall prepare and implement a travel management plan in
			 consultation with Gunnison County, Colorado, for the design, construction,
			 improvement, replacement, or other siting of roads, trails, and trailheads in
			 the area shown as the Planning Area on the map entitled
			 Central Rockies Land Exchange—Anthracite-Spring Creek Travel Planning
			 Area and dated February 2010. Such plan—
					(A)may incorporate
			 any travel management plans, or applicable provisions thereof, that cover the
			 Travel Planning Area and may have already been completed by the Secretary
			 concerned;
					(B)may, at the
			 discretion of the Secretary concerned, update any existing plans to provide for
			 any enhanced public access, roads, trails, and trailheads as may be enabled by
			 the funding under paragraph (3); and
					(C)shall determine,
			 in consultation with Gunnison County, whether the reservation of paragraph
			 (2)(B) should be terminated because adequate or preferable replacement access
			 is to be provided under this paragraph.
					(2)Interim
			 accessThe conveyance of Federal parcel 1 to the Bear Ranch
			 pursuant to section 4 shall be subject to—
					(A)the existing
			 right-of-way for Gunnison County Road 2 as shown on the map depicted in
			 paragraph (1); and
					(B)a reservation of
			 nonmotorized public access from County Road 2 to the Deep Creek area as shown
			 on the map referenced in paragraph (1).
					(3)Access
			 funding
					(A)In
			 generalBefore the consummation of the land exchange under
			 section 4, the Bear Ranch shall deposit with the Secretary of the Interior the
			 sum of $50,000, which may be used by the Secretary of the Interior and the
			 Secretary of Agriculture, as they jointly determine appropriate, without
			 further appropriation, for road, trail, and trailhead work and purposes
			 specified in paragraph (1).
					(B)Effect of
			 planIf the plan under paragraph (1) determines that the
			 paragraph (2)(B) reservation should be terminated, the Bear Ranch shall pay to
			 the Secretary of the Interior an additional sum of $200,000, which may be
			 utilized by the Secretary of the Interior and the Secretary of Agriculture, as
			 they jointly determine appropriate, without further appropriation, for
			 paragraph (1) road, trail, and trailhead work and purposes. Upon completion of
			 such work, the paragraph (2)(B) reservation shall be terminated.
					(e)Exchange
			 timetableIt is the intent of Congress that the land exchanges
			 directed by this Act be consummated not later than 1 year after the date of the
			 enactment of this Act.
			(f)Maps, estimates,
			 and descriptions
				(1)Minor
			 errorsThe Secretary concerned and the Bear Ranch or Darien Ranch
			 may by mutual agreement make minor boundary adjustments to any land parcel or
			 the right-of-way involved in the exchange concerned, and may correct any minor
			 errors in any map, acreage estimate, or description of any land or right-of-way
			 to be exchanged.
				(2)ConflictIf
			 there is a conflict between a map, an acreage estimate, or a description of any
			 land or right-of-way under this Act, the map shall control unless the Secretary
			 concerned and the Bear Ranch or Darien Ranch mutually agree otherwise.
				(3)AvailabilityThe
			 Secretary concerned shall file and make available for public inspection in the
			 appropriate field offices of the Bureau of Land Management, the Curecanti
			 National Recreation Area, Dinosaur National Monument, and White River and
			 Gunnison National Forests a copy of the pertinent maps referred to in this
			 Act.
				
